 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSEPH ROBERT NELSON,                          CV 20-11507 PA (RAOx)
12                 Plaintiff,                       JUDGMENT OF DISMISSAL
13          v.
14   PFS CORPORATION,
15                 Defendant.
16
17
18          Pursuant to the Court’s May 10, 2021 Minute Order, which dismissed the action for
19   declaratory judgment filed by plaintiff Joseph Nelson (“Plaintiff”) against defendant PFS
20   Corporation (“Defendant”),
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s action is
22   dismissed without prejudice for lack of subject matter jurisdiction.
23
24   DATED: May 10, 2021
                                                       _________________________________
25                                                                Percy Anderson
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
